Citation Nr: 0015551	
Decision Date: 06/13/00    Archive Date: 06/22/00

DOCKET NO.  99-03 503 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for schizophrenia.  






ATTORNEY FOR THE BOARD

L. M. Rogers, Associate Counsel 



INTRODUCTION

The veteran had active military service from December 1983 to 
February 1984.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 1998 rating decision of the Department of 
Veterans Affairs (VA) Los Angeles, California Regional Office 
(RO), in which the RO denied entitlement to service 
connection for schizophrenia.  The veteran perfected an 
appeal of the September 1998 decision.

In a June 1999 letter, the veteran stated that he was 
incarcerated and his release date was in November 1999.  
Thereafter, the RO scheduled the veteran for a hearing before 
a member of the Board at the RO in July 1999.  The veteran 
did not appear for the scheduled hearing.  In July 1999, the 
RO mailed an address information request to the Postmaster in 
Los Angeles, California.  A representative of the United 
States Post Office noted that the veteran moved and left no 
forwarding address.

The RO again scheduled the veteran for a hearing before a 
member of the Board at the RO in November 1999.  A hearing 
notice was mailed to the veteran in September 1999 and it was 
returned to the RO in October 1999 due to an inadequate 
address.  

The Board notes that the veteran was afforded advance notice 
of the time and place of both of his scheduled hearings, as 
required under 38 C.F.R. § 19.76 (1999).  The veteran is 
reminded that it is his burden to keep VA apprised of his 
whereabouts.  "If he does not do so, there is no duty on the 
part of VA to turn up heaven and earth to find him."  Hyson 
v. Brown, 5 Vet. App. 262, 265 (1993).



FINDINGS OF FACT

The veteran has not submitted evidence sufficient to justify 
belief by a fair and impartial individual that his claim for 
service connection for schizophrenia is plausible.  


CONCLUSION OF LAW

The claim of entitlement to service connection for 
schizophrenia is not well-grounded.  38 U.S.C.A. § 5107 (West 
1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

The veteran's service medical records are negative for 
complaints, findings, diagnosis, or treatment for 
schizophrenia.  

Private medical records from February 1993 to December 1993 
show that the veteran received ongoing treatment for 
schizophrenia.  

A January 1994 private medical report indicates that the 
veteran was suffering from depression and psychosis.  
Additional private medical records from February 1994 to 
December 1994 show diagnosis and treatment for paranoid 
schizophrenia.  

Private medical records from January 1995 to April 1997 note 
that the veteran reported suffering from depression, loose 
associations, hallucinations, and hearing voices.  Impression 
was paranoid schizophrenia.  

In an April 1997 statement, James F. Larrabee, M.D., a 
private physician, stated that he has been treating the 
veteran since 1992 for a schizoaffective disorder and that 
the veteran is disabled.  

Private medical records from May 1997 to December 1997 show 
that the veteran had complaints of depression and multiple 
delusions.  Assessment was schizophrenia.  

In December 1997, the veteran was admitted to a private 
neuropsychiatric hospital for treatment of paranoid 
schizophrenia.  

In a February 1998 statement, Dr. Larrabee again stated that 
the veteran has been under his treatment since December 15, 
1992 for a schizoaffective disorder.  

A September 1998 Report of Contact notes that a VA 
representative spoke with Dr. Larrabee.  During this 
conversation, Dr. Larrabee stated that his first interview 
with the veteran was on November 5, 1991.  He stated that the 
veteran reported a history of mental problems from 1974.  As 
to medical records, he added that he did not have any 
treatment records from the 1980's.  Dr. Larrabee diagnosed 
the veteran with chronic schizophrenia and stated that he has 
probably had it a long time.  

II. Laws and Regulations

Under the law, service connection can be granted for any 
disability resulting from disease or injury incurred in or 
aggravated during active military service.  38  U.S.C.A. 
§ 1110, 1131 (West 1991).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (1999).  For 
the showing of chronic disease in service, there are required 
a combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The threshold question that must be resolved with regard to 
the claim is whether the veteran has presented evidence that 
the claim is well grounded.  38 U.S.C.A. § 5107(a); Epps v. 
Brown, 9 Vet. App. 341 (1996), aff'd , 126 F.3d 1464 
(Fed.Cir. 1997), cert. denied, 118 S.Ct. 2348(1998).  A well-
grounded claim is a plausible claim, meaning a claim that 
appears to be meritorious on its own or capable of 
substantiation.  Epps, 126 F.3d 1468.  An allegation of a 
disorder that is service connected is not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  The quality and quantity of the 
evidence required to meet this statutory burden depends upon 
the issue presented by the claim.  Grottveit v. Brown, 5 
Vet.App. 91, 92-93 (1993).

In order for a claim for service connection to be well 
grounded, there must be a medical diagnosis of a current 
disability, medical or lay evidence of the incurrence of a 
disease or injury in service, and medical evidence of a nexus 
between the in-service disease or injury and the current 
disability.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed Cir. 1996)(table).  

Alternatively, the second and third elements can be satisfied 
by evidence showing that a disorder was noted during service 
or any applicable presumptive period, evidence of post-
service continuity of symptomatology, and medical or, in some 
circumstances, lay evidence of a nexus between the present 
disability and post-service symptomatology.  In addition, if 
the claim for service connection pertains to a disease rather 
than the residuals of an injury, a well grounded claim can be 
established by evidence showing a chronic disease in service 
or during any applicable presumptive period and present 
disability from that disease.  See Savage v. Gober, 10 Vet. 
App. 488, 495-497 (1997); 38 C.F.R. § 3.303(b).

A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  Therefore, 
if the determinant issue is one of medical etiology or a 
medical diagnosis, competent medical evidence is generally 
required to make the claim well grounded.  See Grottveit, 5 
Vet. App. at 93.  A lay person is however, competent to 
provide evidence of an observable condition during and 
following service.  Savage, 10 Vet. App. at 496.  If the 
claimed disability relates to an observable disorder, lay 
evidence maybe sufficient to show the incurrence of a disease 
or injury in service and continuity of the disorder following 
service.  Medical evidence is required, however, to show a 
relationship between the current medical diagnosis and the 
continuing symptomatology.  See Clyburn v. West, 12 Vet. App. 
296 (1999).  In determining whether the claim is well 
grounded, the evidence is generally presumed to be true.  See 
King v. Brown, 5 Vet. App. 19, 21 (1993).  

If the veteran fails to submit evidence showing that his 
claim is well grounded, VA is under no duty to assist him in 
further development of the claim.  See Schroeder v. West, 12 
Vet. App. 184 (1999).  VA may, however, dependent on the 
facts of the case, have a duty to notify him of the evidence 
needed to support his claim.  38 U.S.C.A. §  5103; see also 
Robinette v. Brown, 8 Vet. App. 69, 79 (1995).  The veteran 
has not reported the existence of any other records that, if 
obtained, would make his claim well-grounded.  Beausoleil v. 
Brown, 8 Vet. App. 459 (1996).  The Board has no further 
duty, therefore, to notify him of the evidence to support his 
claim.  McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).

III. Analysis

The veteran has provided private treatment records showing 
that he has schizophrenia.  Therefore, the Board finds that 
the first Caluza element has been satisfied because there is 
a current medical diagnosis of disability.  Caluza, 7 Vet. 
App. at 506. 

The veteran has provided lay evidence indicating that his 
schizophrenia occurred as a result of his military service.  
As a lay person the veteran is competent to provide evidence 
of an observable disorder, but he is not competent to provide 
evidence that requires medical expertise.  Grottveit, 5 Vet. 
App. at 93; Savage, 10 Vet. App. at 497.  His service medical 
records reflect no symptoms or clinical findings pertaining 
to schizophrenia.  In addition, although the medical evidence 
shows that he has schizophrenia, that evidence does not 
suggest that the current mental disorder is related to an in-
service disease or injury.  Wade v. West, 11 Vet. App. 302 
(1998).  As previously pointed out, all three prongs of 
Caluza must be satisfied in order for a well-grounded claim 
to exist.  For these reasons, the Board has determined that 
the claim of entitlement to service connection for 
schizophrenia is not well-grounded. 


ORDER

The claim of entitlement to service connection for 
schizophrenia is denied.  



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

